                             S INAYSKAYA Y UNIVER                                p.c.
                                                                   ATTORNEYS AT LAW




MEMO ENDORSED                                           USDC SDNY
                                                                                                February 5, 2020

  VIA E-FILING                                          DOCUMENT
  Honorable Judge Valerie E. Caproni                    ELECTRONICALLY FILED
  United States District Court                          DOC #:
  Southern District of New York                         DATE FILED: 2/5/2020
  500 Pearl Street
  New York, NY 10007

          RE:     Case No. 1:19-cv-06105-VEC – Ramon O Canelas on his own behalf and on behalf of
                  others similarly situated v. Frank & Nino’s Pizza Corp. d/b/a Nona’s Pizza, Naim Elezaj
                  a/k/a Nino Elezaj a/k/a Nona Elezaj, Fidaim Elezaj a/k/a Frank Elezaj, and Fazliga
                  Elezaj

                        LETTER MOTION FOR AN ADJOURNMENT OF HEARING

  Dear Honorable Judge Valerie E. Caproni,

  This law firm represents defendants Frank & Nino’s Pizza Corp.,d/b/a Nona’s Pizza, Naim Elezaj a/k/a
  Nino Elezaj a/k/a Nona Elezaj, Fidaim Elezaj a/k/a Frank Elezaj, and Fazlija Elezaj (“Defendants”) in the
  above-referenced matter. Present counsel were retained this morning and have just filed a Consent to
  Change Attorney and Notice of Appearance. We have attempted to reach Plainitff’s counsel on this matter
  all day today, but Plaintiff’s counsel has not responded. Defendants are respectfully a 30-day adjournment
  to the upcoming hearing scheduled on Friday, February 7, 2020 at 10:00AM. This is the first request for
  such an extension of time by Defendants.

  We appreciate Your Honor’s time and attention to this matter, and should the Court need any further
  information we remain at the Court’s disposal.

                                                                                         Respectfully submitted,

                                                                        /s/ Irene Sinayskaya, Esq. (IS5002)
                                                                     _____________________________
                                                                     Irene Sinayskaya, Esq.
  cc:     All Counsel of Record (via ECF)                            SINAYSKAYA YUNIVER, P.C.
        Application DENIED.                                          710 Avenue U
                                                                     Brooklyn, NY 11223
        SO ORDERED.                                                  t: (718) 402-2240
                                                                     f: (718) 305-4571
                                                                     irene@sypcl.com
                                                                     Attorneys for Defendants
                                   2/5/2020
        HON. VALERIE CAPRONI
        UNITED STATES DISTRICT JUDGE
  SINAYSKAYA YUNIVER, P.C.

  710 AVENUE U  BROOKLYN, NEW YORK 11223                                               TELEPHONE: 1(718)402-2240
  49 WEST 37th. STREET  NEW YORK, NEW YORK 10018                                         FACSIMILE 1(718)305-4571
